EXHIBIT 10.01


 


CASCADE NATURAL GAS CORPORATION


 


BOARD OF DIRECTOR ORIENTATION AND CONTINUING EDUCATION POLICY


 

The Company shall maintain an orientation program designed to familiarize new
Directors with the Company, its management structure and operations, the
industries in which the Company operates, and key regulatory, financial, and
operational issues.  Directors shall be provided with information regarding
corporate governance and the structure and procedures of the Board and the
committees on which the Directors will serve. Director Orientation will be held
promptly (and at least within three months) following any new director’s
appointment or election to the Board. The program will provide an understanding
of the Company, its business, operations, and key personnel, and it may consist
of management presentations and other reference materials, and programs
describing the Company’s markets, competitive position and strategies,
significant financial, accounting and risk management issues, compliance
programs and Ethics Policy.

 

In addition, Directors may attend educational programs designed to enable them
better to perform their duties and recognize and deal with various issues that
may arise during their tenure as directors.   Directors shall be encouraged to
attend appropriate Company and external continuing director education programs
to help them stay current on corporate governance, best Board practices,
financial and accounting practices, ethical issues for directors and management,
and similar matters relating to their Board positions.  Continuing education
relating to the Company’s business matters shall occur regularly.

 

External Continuing Education, including expenses for materials and travel,
obtained through board education programs at universities and elsewhere will be
paid by the Company at up to $1,000 per fiscal year.  Attendance through a local
program is preferred.  The Chair of the Governance, Nominating and Compensation
Committee may approve reimbursement greater than $1,000 per year.

 

Internal Continuing Education through Company meetings or orientations shall be
compensated at the same rate as attendance at a Board meeting.

 

 

September 13, 2005

 

--------------------------------------------------------------------------------

 